ORDER
PER CURIAM.
Colten Murphy appeals from the judgment entered on his convictions after a jury trial for one count of tampering in the first degree. The evidence was sufficient to support the conviction, and the court did not abuse its discretion in failing to declare a mistrial during voir dire. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).